Dove, J. Claimant seeks $4,400.00 in damages allegedly incurred by loss of salary during his suspension as an employee of the Illinois State Highway^ Police. From the evidence introduced at the hearing and the affidavit filed by stipulation, it appears that: 1. Claimant, Harold Wagner, was a duly appointed and acting trooper of the State Highway Police of the State of Illinois. 2. On November 15, 1963, he was suspended as a trooper. 3. The Illinois State Police Merit Board entered an order on July 10, 1964 directing the Superintendent of the Illinois State Police to reinstate claimant to the rolls of the Illinois State Highway Police as of November 16, 1963. 4. Claimant was off duty for a period of eight months. His salary immediately prior to his suspension was $550.00 per month for a forty-five hour week, and, had he not been suspended, he would have received in salary from the State of Illinois as a police trooper the sum of $4,400.00. 5. While he was suspended, claimant was employed in private industry at a lower hourly rate than he would have received as a highway patrolman, and, instead of working forty-five hours a week as a highway patrolman, he avéraged approximately sixty hours per week. His total earnings from private industry during the period of his suspension were $3,876.86. Of the aforesaid amount $665.39 was the sum of money claimant received for overtime work, or work in excess of forty-five hours per week in his private employment. It, therefore, follows that he received from employment for forty-five hours per week the sum of $3,211.47 during the eight months of his suspension. It is the opinion of this Court that claimant has amply demonstrated his intent to mitigate damages, and that he is entitled to recover the amount of the salary unlawfully withheld from him, less in mitigation any earnings he may have received for working forty-five hours per week. Claimant earned $3,211.47 during the period of his suspension. This amount will, therefore, be used in mitigation of his claim of $4,400.00. Claimant is hereby awarded the sum of $1,188.53.